Citation Nr: 0110582	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus


REPRESENTATION

Appellant represented by:	Judith M. Kowalski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969, and from September 1980 to May 1982.

This matter arises from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which found that the 
veteran had failed to reopen his claim.  The veteran 
relocated and his case has been transferred to the Cleveland, 
Ohio VARO.  He has appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  In February 2001, he appeared for 
a videoconference hearing before the undersigned Board 
Member.  


FINDINGS OF FACT

1.  In a June 1, 1988 decision, the Board denied service 
connection for diabetes mellitus on the basis that the 
disability was not diagnosed until more than two years after 
separation from service.   

2.  The evidence received since the June 1, 1988 Board 
decision is either duplicative of evidence previously of 
record, or does not bear directly and substantially on the 
issue in question.  


CONCLUSIONS OF LAW

1.  The June 1, 1988 Board decision denying entitlement to 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).

2.  New and material evidence has not been received since the 
June 1, 1988 Board decision, and the veteran's claim of 
entitlement to service connection for diabetes mellitus has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to reopen his claim, and the RO made a 
concerted effort to obtain all records identified by the 
veteran, as well as notifying the veteran of the records that 
were requested.   

The veteran's original claim for service connection for 
diabetes mellitus was filed in September 1984, and denied in 
December 1984.  He requested that his claim be reopened in 
1986, and in 1988 the Board evaluated his claim and denied it 
on the merits.  The evidence before the Board at the time 
included service medical records, a VA examination report of 
December 1982, private medical records, and a private 
physician's statement.  The Board found that there was 
insufficient medical evidence to show that the veteran's 
diabetes mellitus began during service, or within one year of 
separation from service.  His service medical records and 
laboratory results were negative for elevated glucose levels 
and his separation examination report was normal.  The VA 
examination report of December 1982 showed no evidence of 
diabetes mellitus.  Laboratory studies, including urinalysis 
were negative for glucose, and blood tests noted glucose of 
78 mg/dl.  The veteran's private medical records showed a 
urinalysis and evaluation in April 1983 that was negative.  A 
July 1984 urinalysis showed traces of glucose and a fasting 
blood sugar (FBS of 262).  A FBS taken a week later was 381.  
In August 1984 a diagnosis of diabetes mellitus was rendered.  
A different physician, Dr. Caldwell, who began treating the 
veteran in 1986, stated that the veteran's symptoms of 
diabetes mellitus predated "his August 1983[sic] diagnosis 
for at least six to nine months."  The Board found that the 
physician's opinion was based upon the veteran's report of 
history and was not based upon objective medical evidence.   

The veteran continued to pursue his claim, and in December 
1997, the RO denied service connection for diabetes mellitus 
as secondary to service-connected hypertension, finding that 
the veteran failed to submit new and material evidence to 
reopen his claim, albeit under a different theory.  This 
appeal followed.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

Since the Board's 1988 decision, the veteran has submitted VA 
outpatient records covering the period from November 1988 to 
May 1998, private medical records covering the period between 
January 1986 and August 1999, service personnel records, and 
hearing testimony.

The VA outpatient records show treatment for diabetes 
mellitus, and reference the veteran's report of onset as 
occurring in 1983.  A January 1998 VA examination report 
indicates that there is no link between the veteran's 
diabetes mellitus and hypertension.  The private medical 
records are essentially duplicative and include another copy 
of Dr. Caldwell's January 1986 opinion that the veteran's 
symptoms of diabetes mellitus began during service.  The 
veteran's service personnel records show that he was 
disciplined for excessive alcohol intake and was referred for 
alcohol treatment and rehabilitation during service.  He was 
recommended for an administrative discharge due to failure to 
rehabilitate.  The veteran's video-conference hearing 
testimony reflects the veteran's statements that his diabetes 
mellitus goes back to 1981.  He reported that he had peeling 
hands, a head injury, eye trouble, hypertension and teeth 
problems during service, which were all indications of 
diabetes mellitus.  He further testified that he was 
initially diagnosed as having diabetes mellitus in 1983 at 
the North Carolina VA Medical Center.  

As is apparent from a review of the record, the veteran has 
failed to submit evidence that has not been previously 
considered, or that bears substantially on his claim for 
service connection for diabetes mellitus.  The VA records 
show current treatment for diabetes mellitus, with only the 
veteran reporting an onset in 1983.  There is no medical 
evidence of record to contradict the private diagnosis shown 
in August 1984.  In addition, despite the veteran's assertion 
that the symptoms of alcoholism described during service were 
actually symptoms of diabetes mellitus, there is no medical 
evidence to support his contention.  The service personnel 
records show documented treatment for alcoholism without 
reference to diabetes mellitus.  Finally, the veteran's 
testimony, that he was diagnosed with diabetes mellitus at a 
VAMC in 1981 is unsupported by evidence of record.  The VAMC 
was contacted and had no records of the veteran from that 
time period.  Thus, while the service personnel records and 
the VA medical records constitute new evidence, in that they 
have not previously been considered, they do not bear 
directly on the issue of when the veteran's diabetes mellitus 
had its onset.  Finally, Dr. Caldwell's statement is 
duplicative and has already been considered by the Board.  

Therefore, the Board cannot conclude that any of the evidence 
submitted since June 1988 is, alone or in conjunction with 
the other evidence of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence received since 
the June 1988 Board decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 219.  

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen his claim 
for service connection.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). 


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for diabetes 
mellitus, the appeal is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

